Name: Commission Regulation (EEC) No 1655/87 of 12 June 1987 amending Regulation (EEC) No 583/86 laying down detailed rules for the application of accession compensatory amounts to olive oil
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  economic analysis;  agricultural policy;  consumption
 Date Published: nan

 No L 153/36 Official Journal of the European Communities 13 . 6. 87 COMMISSION REGULATION (EEC) No 1655/87 of 12 June 1987 amending Regulation (EEC) No 583/86 laying down detailed rules for the appli ­ cation of accession compensatory amounts to olive oil HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 583/86 is hereby replaced by the following : 'Article 2 For olive oil falling within subheadings 15.07 A II a) and 15.07 A II b) of the Common Customs Tariff, the accession compensatory amounts shall be multiplied by the coefficients 1,04 and 1,20, respectively. When the accession compensatory amounts are calcu ­ lated in accordance with Article 2 (2) of Regulation (EEC) No 473/86 in respect of the above oil put up in compliance with the conditions laid down for the granting of the consumption aid, the coefficients shall be applied before adding or subtracting the difference between the consumption aid applicable in the Community of Ten and that applicable in the new Member State .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil (1 ), and in particular Article 7 thereof, Whereas, in accordance with the provisions laid down in Article 2 (6) of Regulation (EEC) No 473/86, to establish the accession compensatory amounts applicable to certain qualities of olive oil , it may be decided to apply a coeffi ­ cient to take account of the quantity of olive oil necessary to produce them ; whereas Article 2 of Commission Regulation (EEC) No 583/86 (2) fixes those coefficients ; Whereas the accession compensatory amounts are diffe ­ rent depending on the point when the coefficients are applied during their calculation ; whereas, in view of the fact that on account of the change in the basis on which calculations are made, a risk of distortion of competition has been observed ; whereas, for the sake of sound admi ­ nistration, the method of calculation used should accor ­ dingly be adjusted and the method to be applied should be stipulated ; Whereas the application of the new method should be postponed to avoid any difficulty to operators with respect to current transactions ; whereas, for the same reason, account should also be taken of applications for export licences already lodged by the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 17 August 1987. However, for export licences applied for before the date of entry into force of this Regulation, the accession compensatory amounts to be applied shall be those in force on the day of submis ­ sion of the application . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 43 . 0 OJ No L 57, 1 . 3 . 1986, p. 31 .